NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted November 29, 2012*
                                 Decided December 18, 2012

                                            Before

                            FRANK H. EASTERBROOK, Chief Judge

                            DIANE P. WOOD, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 12‐1847                                     Appeal from the 
                                                United States District Court for the
JOHN NIXON,                                     Southern District of Indiana, 
     Plaintiff‐Appellant,                       Indianapolis Division.

       v.                                       No. 1:08‐cv‐00648‐LMJ‐MJD

LUCIEN HAAG, et al.,                            Larry J. McKinney,
     Defendants‐Appellees.                      Judge.

                                         O R D E R
       John Nixon, a professional expert witness on firearm mechanics, appeals the grant of
summary judgment in his defamation suit against the Association of Firearms and Tool
Mark Examiners and two of its members, Lucien Haag and David Brundage. Both men had
emailed fellow association members, among others, about Nixon’s qualifications as a
firearms expert—emails containing statements that, Nixon believed, impugned his
professional competence. The district court found none of the statements to be defamatory.
We affirm. 


       *
          After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP.
P. 34(a)(2)(c).
No. 12‐1847                                                                              Page 2

        Nixon has been working as an expert witness in firearms and ballistics for the past
twelve years, four on behalf of the British government. He is a past president of the Indiana
Society of Professional Engineers, and has been involved in more than 200 legal proceedings
and testified as an expert approximately 80 times on issues that include wound ballistics,
trajectory, cartridge‐case ejection, tool marks, firearm and ammunition identification, and
distance determination. In 2003 Nixon applied unsuccessfully for provisional membership
in the Association of Firearms and Tool Mark Examiners, an Illinois nonprofit organization
dedicated to advancing firearm and tool‐mark identification. Nixon failed to comply with
the Association’s membership requirement that he submit with his application three letters
of recommendation from Association members (or, if such recommendations were not
obtained, an accompanying explanation).

         This suit arises out of events surrounding Nixon’s participation in a capital murder
trial, Indiana v. Jeter. Nixon had testified in the penalty phase as a fact witness, but the
defense attorney tried to qualify him as an expert in firearms and ballistics. The court
sustained the prosecutor’s objection that Nixon was not qualified to testify because an
adequate foundation had not been laid. The prosecutor emailed Haag that the court had
“refused to qualify” Nixon as an expert. Haag forwarded parts of the prosecutor’s email to
Brundage, along with a message that reads, in pertinent part: “Don Denio was prepared to
come in and testify to Nixon’s false testimony about his AFTE membership rejection but it
turns out that it was not necessary. . . . Nixon was disqualified as a firearms expert.”
Brundage forwarded Haag’s message to 25 recipients under the subject line, “NIXON
DISQUALIFIED AS A FIREARMS EXPERT.”

        Nixon brought this suit in federal court under the diversity jurisdiction, alleging that
the statements made by Haag and Brundage in these emails were defamatory under Indiana
law. First, he points to their statement that he was “disqualified as a firearms expert” in the
Jeter case. Second, he notes their statement that he gave “false testimony about his AFTE
membership rejection” during one of Jeter’s pretrial hearings. At that hearing Nixon
responded to the prosecutor’s questions about the reasons for his Association rejection by
saying that he did not know why he was rejected but that he had met “the criteria of
membership” and “had three good references which is what was required.”

        The district court granted summary judgment to the defendants, concluding that the
statements Nixon identified were not defamatory as a matter of law. The court found, first,
that the statement about Nixon’s “false testimony” was substantially true and not
defamatory. The court also found that there was “no question” that the statement that
Nixon was “disqualified as a firearms expert” was also substantially true. In the court’s
view, the word “disqualified” could be understood to include a situation in which a
decision‐maker found that a person had not met a “certain standard at a specific time,” and
No. 12‐1847                                                                                 Page 3

the judge in the Jeter case had declined to qualify him as an expert witness because his
asserted expertise in firearms or ballistics was not corroborated by evidence. Even if that
statement was not substantially true, the district court held that any inaccuracy did not
damage Nixon’s reputation: “Any person who read Haag’s and Brudage’s e‐mails were
apprised of precisely what took place at the Jeter trial” because they contained the salient
portions of the prosecutor’s materially accurate account.

        On appeal Nixon argues that the district court erred in rejecting his claim as a matter
of law because, he maintains, the defendants’ statements could have been interpreted as
defamatory by a reasonable jury. He insists that there was a genuine dispute about whether
he was “disqualified” by the Jeter court because he did not try to qualify as an expert (he
testified only as a fact witness). He further contends that there was a genuine dispute about
whether he gave“false testimony” regarding his AFTE application because “false
testimony” connotes perjury and his hearing testimony was true to the best of his
knowledge.

        Under Indiana law (which neither party disputes applies here), “[a] defamatory
communication is one that tends to harm a person’s reputation by lowering the person in
the community’s estimation or deterring third persons from dealing or associating with the
person.” Baker v. Tremco, Inc., 917 N.E.2d 650, 657 (Ind. 2009). Whether a defamatory
meaning is possible is determined in context based on its plain and natural meaning to the
average person. See Melton v. Ousley, 925 N.E.2d 430, 439 (Ind. Ct. App. 2010); Hamilton v.
Prewett, 860 N.E.2d 1234, 1243 (Ind. Ct. App. 2007). A statement is not defamatory if it is
substantially true; that is, if the gist or substance of the statement is true irrespective of
minor inaccuracies such that the statement has the same effect on the mind of the reader as
the truth would have produced. Masson v. New Yorker Magazine, Inc., 501 U.S. 496, 517
(1991)(citations omitted); see Haynes v. Alfred A. Knopf, Inc., 8 F.3d 1222, 1228 (7th Cir. 1993);
Journal‐Gazette Co. v. Bandido’s, Inc., 712 N.E.2d 446, 457 (Ind. 1999). “Whether a
communication is defamatory is a question of law for the court, unless the communication
is susceptible to either a defamatory or non‐defamatory interpretation—in which case the
matter may be submitted to the jury.” Baker, 917 N.E.2d at 657; see Hamilton, 860 N.E.2d at
1243.

       No reasonable jury could find that the allegedly defamatory statements were not 
substantially true. Nixon himself concedes that the Jeter court refused to qualify him at trial
when defense counsel offered him as an expert. “Disqualify,” according to the Oxford
English Dictionary, means “to pronounce unqualified” or to “deprive of the qualifications
required for some purpose; to render unqualified.” Under the plain and ordinary meaning
of the word, there is no material difference between a judge refusing to qualify an expert or
rendering him unqualified to testify as an expert. See Simonson v. United Press Intʹl, Inc.,
No. 12‐1847                                                                            Page 4
654 F.2d 478, 481–82 (7th Cir. 1981); Heeb v. Smith, 613 N.E.2d 416, 422 (Ind. Ct. App. 1993).
Nixon’s evidence does not suggest otherwise. He presented statements from clients who
had seen the emails and expressed concern about the significance of the disqualification, but
he also stated that he was able to assuage those concerns by explaining the underlying
circumstances. A reasonable person does not read statements in isolation, Hamilton,  860
N.E.2d at 1246, and here the context of the emails were supplemented by statements of the
trial prosecutor explaining that the Jeter court had “refused to qualify him as an expert.”

         Moreover, no reasonable jury could find that the defendants’ statements that Nixon
had given “false testimony” were untrue. Even if Nixon subjectively believed that he had
met the Association’s membership criteria, his testimony was objectively false. He had not,
in fact, met all the requirements for admission since he failed to include an explanation why
his references were not Association members.
                                                                                   AFFIRMED.